Case 6:20-cv-01339-GAP-DCI Document 35 Filed 12/17/20 Page 1 of 1 PageID 342

                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   BERNIE HOWARD and CARDELL
   HARRIS,

                          Plaintiffs,

   v.                                                        Case No: 6:20-cv-1339-Orl-31DCI

   WASTE PRO USA, INC and WASTE
   PRO OF LOUISANA, INC,

                          Defendants.


                                             ORDER
          This cause comes before the Court on Waste Pro of Louisiana's Motion to Dismiss Plaintiffs'

   Amended Complaint (Doc. 25) filed September 28, 2020.

          On November 30, 2020, the United States Magistrate Judge issued a report (Doc. 31)

   recommending that the motion be granted. No objections have been filed. Therefore, it is

          ORDERED as follows:

          1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                 Order.

          2.     Waste Pro of Louisiana's Motion to Dismiss Plaintiffs' Amended Complaint (Doc.

                 25) is GRANTED, and Waste Pro of Louisiana is DISMISSED as a party for lack

                 of personal jurisdiction.


          DONE and ORDERED in Chambers, Orlando, Florida on December 17, 2020.




   Copies furnished to:

   United States Magistrate Judge
   Counsel of Record
   Unrepresented Party
